Title: To Alexander Hamilton from Lieutenant Colonel Richard Varick, 24 October 1780
From: Varick, Richard
To: Hamilton, Alexander



R. House [Highlands, New York] Oct. 24th. 1780.
My Dear Hamilton

I wrote You on the 22nd & 23rd. I now set myself down to trouble You once More.

As neither Cols. Meades or Harrison’s Depositions may ever reach me & if they do, As they will contain no Information respecting the Papers taken in Andre’s Hand I am to beg you, to be so Obliging, as to send me Your Deposition, by the first Conveyance; Of what my Conduct was, or appeared to be to You, from the Morning of the 25th. after You arrived here till that of the 28th Sept when you left us. Whether any Part of my Conduct, or language betrayed any Privity of Arnolds rascally Designs agt. his Country or of his Flight to the Enemy. God only knows that my then unsuspicious Mind would not admit the Idea, till Mrs. Arnolds Declarations in her Phrenzy, “That he was gone forever,” Alarmed my fears & that I soon after waited on His Excy., fearful to discover but anxious that he should have my Apprehensions & beg’d him to see Mrs. Arnold at her Request. As I was suspected by Hooglandt & others who came Expresses on that Business I could draw no Information from them.

I wish you, in your Depn. to declare whether any & which of the Papers found on Andre were in my Hand writing. I am told one of Sheldons Returns is. I can very well account for it. I recd. but one from the Lines which I always inclosed (if it came in Season) to Scammell & if I had Time, took a Copy of it. As we had at first no D. Adjt. Genl. Let me entreat You to forward this, as much as your hurry in Public Business will admit.
Genl Schuylers Deposition or the Papers from him are not yet come to Hand, Nor the Deposn. of Heron who carried Arnolds intercepted Letter in & out again to Parsons—which Genl. Parsons promised to send under Cover to Genl. Greene. Those from Genl. Schuyler were requested to be sent to me, under Cover to Genl Greene also who then commanded here. Genl. Heath had power to open the Packets & deliver Me my Papers. Should either of the Packets have followed Genl Greene to Head Quarters, will you be so good as to Open them or rather advise them opened & forward my Papers to Me without Delay. Genl Greene obligingly promised to send them, in Case they should follow him. I have written to both Genls Schuyler & Parsons last Eveng. & have requested Colo Hughes to send Expresses to both, on my Accot.
I fear Genl Schuylers private Affairs, which, since the Devastation, of Balls Town, West or South West of Saratoga, have prevented his Attention to my little Matters. I am convinced of his benevolence & Disposition to Oblige Me. however a few Days will send me what I want.
Matters between Genl. Heath & Myself as a free Citizen are accommodated. I have been in some Measure imposed on by Tripp. Heath was very polite in our Interview more so than I should have been after receiving such a ⟨–⟩ & we are friendly again & some what ceremonious. Inclosed is copy of My Letter to him since our Meeting, produced by his appart candour to me. I can’t help faulting his Conversations with a Hospl. Commsy in these matters when I was on the Spot. In giving him a state of Matters with respect to the trifling Stores I had he acquiesced in the propriety of my Conduct. You may perhaps be surprized why I am so very sedulous for a Retrospective Enquiry into my Conduct. I answer, to support the Facts charged in & insure Success to the inclosed Memorial, sent to Congress by Advice of Genl Schuyler & Mr. Duane, when on their way from Albany to Camp in August last. It was forwarded by the Genl. from Orange Town, or Never sink.
I am anxious how to continue in a more properly ⟨–⟩ service provided I can do it with Honor to Myself. I am therefore solicitous to regain my Rank of Which, I was ungenteely deprived last winter. The Utter ruin of the ⟨–⟩ of our State has destroyed my prest. Prospects in private life. I was heartily weary of the mustering Departmt. where I had the Labor & another the Honor. It often reminded Me of the Inscription mentioned in Virgil’s Preface
Hos ego Versiculos feci tulit alter Honores.
This was really & truly the Case between Colo Ward & Myself.
I wish You to detain the Copy of the Memorial till I see You, or if you should leave Colo Deys before I can pay You a Visit, pray leave it with him under Cover to Me.
I have protracted my Scrall so much longer than I tho’t my Quill & Supply of Paper would afford when I sat down, that it now appears more like a Lawyers Draft than a Letter. however this is excusable to a Friend.
With Every Affect. Sentiment   I remain Your Friend & Hbl. Servt.

Rich. Varick


P.S. I fear the papers will have followed Greene Southward. Be so good as to enquire.


R.V.
Colo Hamilton

